DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-16 is/are directed to a method of providing a wireless clinical thermometer, steps of determining resistance and computing, then storing the results in a memory/ storage – all these steps appear to require a mathematical relationship/ formula/ programming/ algorithm. Mathematical relationships have been identified as abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims recite a computing step. However simply applying the abstract idea on a generic computer and a generic sensor is not significantly more than the abstract idea. (The addition of general computation and storing steps are not sufficient to transform a judicial exception into a patentable invention, because the computer components are recited at a high level of generality and perform the basic functions of a computer).
The addition elements considered individually and in ordered combination do not add an inventive concept to the claim. 
         A) There are two additional elements. The first is the acquisition step. This is well-known, routine and conventional step. The second element is steps of computing, storing and transmitting are also know in the art. As such, even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution well-understood, routine and conventional activity (determining temperature, thus, calculating temperature based on first, second and third maxima), which do not provide an inventive concept.
In other words, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims at issue are of a high level of generality, which amount to nothing significant more than an abstract idea such as mathematical manipulations, which are well understood, routine and conventional activities previously known. (In re Alice). 
B) It appears that nothing more is shown in the specification and in the dependent claims that would limit the judicial exception to a practical application. Rather, the result appears to be transformation of data. See MPEP2106 (II).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (U.S. 20130315276/ U.S. 8974115) [hereinafter Segal].
Segal discloses in Figs. 1A, 2 a wireless-data-communicating wearable/ handheld clinical (human body temperature, [0049]) thermometer comprising a temperature sensor/ thermistor 210 which is calibrated by connecting to a first conductor 215 to obtain a resistance at some temperature/ base resistance, then disconnected, and the conductor 215 is connected to a resistor (reference resistor/ standard gauge) 220 providing a reference/ calibration data; comparing this data to the signal from the thermistor 210 to identify a discrepancy/ difference (calibration coefficient) between the thermistor signal/ base resistance and the reference signal; to further calibrate the thermistor based on the discrepancy/ calibration coefficient stored in a memory (entire disclosure and claim 1 of Segal).
Segal teaches a computing device provide all the computations located in a main unit (wireless/ mobile device), the computations are stored in the memory (Abstract).
For claim 3: a temperature conversion data/ table for the thermistor is stored in a memory [0081].
For claim 8: Segal teaches a standard NFC [0040].
For claims 9-10: the main unit comprises a wireless transceiver, storing, thus, transmitting the calibration coefficient employing a Bluetooth, NFC [0040].
Although Segal does not teach implicitly or explicitly,it is considered that, in a broad sense, any temperature sensor/ thermistor/ thermocouple would be detachable from clinical thermometer at least for the purpose of their replacement in case when they are not operating properly.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to make the thermistor removable and replaceable, thus, reattachable, so as to allow the operator to replace the thermistor should it malfunction, but keep the thermometer, so as to make the measurements accurate and save on the manufacturing costs by eliminating the need of replacing the entire clinical thermometer.
The method steps will be met during the normal operation of the device stated above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal Tashiro et al. (U.S. 20140219316) [hereinafter Tashiro].
Segal discloses the device/ method as stated above.
Segal does not explicitly teach a plurality of resistance-temperature conversion tables.
Tashiro teaches obtaining a resistance-temperature conversion map/ plurality of points, thus, plurality of temperatures, thus, plurality of tables, stored in ROM/ memory 22 [0033].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have
 a plurality of resistance-temperature conversions (map/ table), so as to allow the operator to obtain a thermistor behavior/ accuracy t the plurality temperatures of the human temperature range, as very well known in the art for achieving an accurate temperature measurement.
The method steps will be met during the normal operation of the device stated above.
Claims 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Umemura et al. (U.S. 20160268647) [hereinafter Umemura].
Segal discloses the device/ method as stated above.
Segal does not explicitly teach that the thermistor is an NTC thermistor, as stated in claim 5. 
Segal does not explicitly teach a plurality of resistance-temperature conversion tables, as stated in claim 4.
Segal does not explicitly teach a B constant, as stated in claim 7.
Umemura states that a temperature sensing thermistor could be an NTC thermistor and teaches that a constant B of the thermistor is a constant that indicates variations of the resistance value with temperature [0182]. This would suggest that the constant B would be included in the calibration computations for different temperatures, so as to obtain more accurate conversion at different temperatures. This would also suggest a plurality of temperature conversion tables/ data.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have an NTC thermistor as a measuring thermistor, because the NTC would also sense temperature, as well as other thermistors (PTC), if one is replaced with another, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain a thermistor beta constant, so as to obtain data of the thermistor behavior at the desired temperature/ temperature range.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a plurality of resistance-temperature conversions (map/ table), so as to allow the operator to obtain a thermistor behavior/ accuracy t the plurality temperatures of the human temperature range, as very well known in the art for achieving an accurate temperature measurement.
The method steps will be met during the normal operation of the device stated above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Kill et al. (U.S. 20060122473) [hereinafter Kill].
Segal discloses the device/ method as stated above.
Although it is very well to calibrate temperature sensors by placing them in a number of constant temperature bathes (different temperature bathes) to learn their behavior at different temperatures, Segal does not explicitly teach placing a thermistor in a constant temperature bath, as stated in claim 6.
Kill discloses a clinical thermometer and states that the thermistors installed in the thermometers run through a constant temperature bath as a calibration during the manufacturing process [0027].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to place the thermistor in the constant temperature bath, as taught by Kill, so as to calibrate the thermistor during the manufacturing process, as very well known in the art.
The method steps will be met during the normal operation of the device stated above.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal and Kill, as applied to claim 6, and further in view of Umemura et al. (U.S. 20160268647) [hereinafter Umeruma].
Segal discloses the device/ method as stated above.
Segal does not explicitly teach the limitations of claim 11.
Umemura states that a temperature sensing thermistor could be an NTC thermistor and teaches that a constant B of the thermistor is a constant that indicates variations of the resistance value with temperature [0182]. This would suggest that the constant B would be included in the calibration computations for different temperatures, so as to obtain more accurate conversion at different temperatures. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain a thermistor beta constant, so as to obtain data of the thermistor behavior at the desired temperature/ temperature range.
The method steps will be met during the normal operation of the device stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasson et al. (U.S. 20110048547) teach that conversion of resistance to temperature may be achieved by using a simple mathematical expression or look-up-table [0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             May 12, 2021